Case 20-21257-JNP        Doc 5    Filed 10/01/20 Entered 10/01/20 21:32:59            Desc Main
                                  Document      Page 1 of 2



McMANIMON, SCOTLAND
 & BAUMANN, LLC
75 Livingston Avenue, Second Floor
Roseland, NJ 07068
(973) 622-1800
Richard D. Trenk (rtrenk@msbnj.com)
Robert S. Roglieri (rroglieri@msbnj.com)

Proposed Counsel for The Diocese of Camden, New Jersey,
Chapter 11 Debtor and Debtor-in-Possession

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW JERSEY


In re:                                                 Chapter 11

THE DIOCESE OF CAMDEN, NEW JERSEY,                     Case No. 20-21257 (JNP)

                      Debtor.


         APPLICATION FOR DESIGNATION AS COMPLEX CHAPTER 11 CASE

TO:      THE HONORABLE JERROLD N. POSLUSNY, JR.
         UNITED STATES BANKRUPTCY JUDGE

         On October 1, 2020 (the “Petition Date”), The Diocese of Camden, New Jersey (the

“Diocese”) filed a voluntary petition for relief under Chapter 11 of Title 11 of the United States

Code (the "Bankruptcy Code") with the United States Bankruptcy Court for the District of New

Jersey. The undersigned proposed counsel to the Diocese believes that this case qualifies under

the Court’s General Order Governing Procedures for Complex Chapter 11 Cases, dated

November 25, 2009, as a complex Chapter 11 case because:

            The Debtor has total liabilities of more than $25 million.

            The Debtor has total assets of more than $53 million.

            There are more than 300 creditors in this case.

            Claims against the Debtor are publicly traded.
Case 20-21257-JNP        Doc 5   Filed 10/01/20 Entered 10/01/20 21:32:59     Desc Main
                                 Document      Page 2 of 2



               Other:




                                         Respectfully submitted,

                                         McMANIMON, SCOTLAND
                                          & BAUMANN, LLC
                                         Proposed Counsel for Debtor and Debtor-in-
                                         Possession, The Diocese of Camden, New Jersey


                                         By:    /s/ Richard D. Trenk
                                                RICHARD D. TRENK
Dated: October 1, 2020




                                            2
4810-6253-3580, v. 1
